DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 138 seen in figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 23, 27, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,837,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 21, Claim 20 of U.S. Patent No. 10,837,720 B2  discloses a method of assembling a heat exchanger, comprising: mechanically rolling end portions of aluminum tubes into openings of an aluminum tube support through which the openings extend ( per Col. 17, line 9-13); expanding the end portions of the aluminum tubes into the openings of the aluminum tube support to thereby create a mechanical connection between the aluminum tubes and the aluminum tube support (per Col. 17, line 15 through Col. 18, line 3), wherein the mechanical connection is an interference fit and is free from welds or brazing (Per Col. 18, line 1-3); and sealing the mechanical connection between the aluminum tubes and the aluminum tube support (per Col. 18, line 4-5).
	Regarding Claim 23, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above and Claim 20 of U.S. Patent No. 10,837,720 B2 further discloses the aluminum tube support is planar at a location of the aluminum tube support directly 
Regarding Claim 27, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above and Claim 20 of U.S. Patent No. 10,837,720 B2 further discloses assembling a manifold to the aluminum tube support (per Col. 18, line 6).
Regarding Claim 32, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 27 above and Claim 20 of U.S. Patent No. 10,837,720 B2 further discloses
the manifold is a casted component that includes a gas header, an intermediate header, a liquid header, and fluid flow bends in a single manifold component (per Col. 18, line 7-9).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Brinen (US Patent 2,735,698).
Regarding Claim 22, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not explicitly disclose the mechanical connection is configured to withstand a pressure of 1950 psig or less as claim 20 does not disclose an operating pressure.
 Brinen teaches a heat exchanger with a mechanical connection between aluminum tubes (21) and a tube support (header plate 20 forms a tube support, where the bond is formed by expanding the tube 21 per Col. 2 line 61-72, as an alternative to brazing or soldering) and is configured to withstand a pressure of 1950 psig or less (the joints withstand pressures of 150 psi per Col. 5 line 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the connection of Claim 20 of U.S. Patent No. 10,837,720 B2 withstand an operating pressure of 150 psi, which is less than 1950 psi, as taught by Brinen, doing so would provide a heat exchange that could withstand pressures .
Claims 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Young et al. (US Patent 3,857,151).
Regarding claim 24, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not explicitly disclose the aluminum tubes each include a groove on an outer diameter of said aluminum tube.
Young teaches (Figure 4-7) a heat exchanger with tubes (tubing T) inserted into openings of a tube support ( the openings 6 of header plate 5) the aluminum tubes each include a groove on an outer diameter of said aluminum tube (the tubes T have an grooves on their outer diameter at joint 10 as seen in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of U.S. Patent No. 10,837,720 B2 to include the grooves on the outer diameter of the tubes as taught by Young. Doing so would have includes a sealing structure that could have great holding power and is leakproof even if is continually subjected to shock and vibration as recognized by Young (Per Col. 1, line 44-58).
Regarding claim 25, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not explicitly disclose the aluminum tube support includes a groove on an inner diameter of one of the openings of the aluminum tube support.
Young teaches (Figure 4-7) a heat exchanger with tubes (tubing T) inserted into openings of a tube support (the openings 6 of header plate 5) the aluminum tube support includes a groove on an inner diameter of one of the openings of the aluminum tube support (hole 6 is serrated or threaded at threaded portion 7 as seen in figure 4).
.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Mort et al. (US Patent 4,482,415). 
Regarding Claim 26, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 21 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not disclose sealing the aluminum tubes to the aluminum tube support includes applying an adhesive or a sealant.
Mort teaches an expanded tube joint for a heat exchanger with a sealant (liquid anaerobic adhesive 60 the liquid wicks into joint gaps 28 and 29 gaps between the tube and header via capillary action per col. 6 line 1-18) applied between the end portions of the tubes (12, 120) and the openings of the tube support (header plate 10, 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger of U.S. Patent No. 10,837,720 B2 to include the sealant as disclosed by Mort. Doing so would allow for a known means for sealing the joints around tubes that have been expanded in a tube sheet in preventing leaks in the heat exchanger as taught by Mort (Col. 1 line 46-52 and Col. 1 line 67 through Col. 2 line 13).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Wagner (US Patent Application Publication US 2002/0023734 A1).
Regarding Claim 28, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 27 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not disclose that assembling the manifold to the aluminum tube support includes welding the manifold to the aluminum tube support.
Wagner teaches (Figure 5) a heat exchanger with a tube support (connecting plate 18) that is assembled to a manifold (tank 30) by a welded joint (the joint between tank 30 and plate 18 at the tabs 40 is spot welded per paragraph 0041).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the manifold of Brinen as modified to attach to the tube sheet to the manifold using welding and a gasket as taught by Wagner, doing so would provide strength to the assembly while providing a fluid tight seal as taught by Wagner (paragraph 0026).
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Sutcliffe (US Patent 1,915,805).
Regarding Claim 29, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 27 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not disclose that assembling the manifold to the aluminum tube support includes clamping the manifold to the aluminum tube support using a bolt and gasket joint.
Sutcliffe teaches (figure 1-2) a manifold (header 10) assembled to a tube support (header plate 11) where  the manifold is clamped to the tube support using a bolt and gasket joint (gasket 15 and screws 16 form a joint  that ensures a fluid tight joint per page 1, line 66-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of U.S. Patent No. 10,837,720 B2 to be attached to the tube support via a bolt and gasket arrangement as taught by Sutcliffe. Doing .
Claims 30, 31, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim over claim 20 of U.S. Patent No. 10,837,720 B2 in view of Askin (US Patent 1,958,226).
Regarding Claim 29, Claim 20 of U.S. Patent No. 10,837,720 B2 discloses the claim limitations of claim 27 above however Claim 20 of U.S. Patent No. 10,837,720 B2 does not disclose the manifold is a brazed assembly including a header and fluid flow bends.
Askin teaches a manifold for a heat exchanger (header 11 with header body 22) that is attached to a tube plate (header plate 16) where the manifold is a brazed assembly (the header body 22 are brazed to the flanges 21 of header plates 16 per page 1, line 65-73) including a header and fluid flow bends (header 11 with header body 22 has multiple individual depressions 24 and 26 forming headers/chambers for fluid flow to and from tubes 12 within the header 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the manifold of U.S. Patent No. 10,837,720 B2 to be the brazed  manifold with flow bends of Askin. Doing so would provide a known type of construction of a manifold for a heat exchanger as recognized by Askin (per Page 1 line 65-73) and would provide a structure for directing fluid through successive tubes as recognized by Askin (Page 1 line 9-15).
Regarding Claim 31 and 33, Claim 20 of U.S. Patent No. 10,837,720 B2 as modified discloses the claim limitations of claim 30 above and Askin further discloses the fluid flow bends (in depressions 24) are configured to receive a fluid in a first direction, redirect the fluid around a bend, and provide the fluid in a second direction that is different from the first direction (as seen by the flow arrows in figure 2 within individual depressions 24).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503).
Regarding claim 21, Brinen discloses a method of assembling a heat exchanger, comprising: mechanically rolling end portions of aluminum tubes (ends 25 of tubes 21, which are aluminum per Col. 3, line 19-20) into openings (apertures 24) of an tube support (header plates 20, where the tubes are rolled and expanded per Col. 3 line 70 through Col. 4 line 6) through which the openings extend (apertures 24 extend through header plates 20 as seen in the figures); expanding the end portions of the aluminum tubes (ends 25 of the tubes 21 extending through header plates 20) into the openings (24) of the tube support to thereby create a mechanical connection between the aluminum tubes and the tube support, wherein the mechanical connection is an interference fit and is free from welds or brazing (the bond is formed by expanding the tube 21 per Col. 2 line 61-72, as an alternative to brazing or soldering); and sealing the mechanical connection between the aluminum tubes and the aluminum tube support (the tubes and header are sealed to prevent leaks per at least Col. 1 line 26-29).
However Brinen does not explicitly disclose that the tube support is aluminum. 
 end portions (ends 1a) of aluminum tubes (tubes 1 are aluminum per Col. 2, line 28-31) into openings of an tube support (header plate 5 which is aluminum per Col. 2 line 45-49); expanding the end portions of the aluminum tubes (1) into the openings (bores 5a) of the tube support (5) to thereby create an mechanical connection between the aluminum tubes and the tube support (the tube is expanded with expansion Jig 7 per Col. 2, line 45-55 and Col. 3 line 26-32); sealing the aluminum tubes and the tube support (the expansion is forms a solderless seal  between the tube 1 and the header plate 5 per Col. 1 line 5-11 and Col. 3 line 65 through Col. 4 line 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the tube support of Brinen to be made of aluminum as taught by Kurachi, doing so would provide a known alternative material for a heat exchanger header plate/tube support that could be bonded to aluminum tubes through expansion and can provide a resistance to corrosion as taught by Kurachi (per Col. 2, line 63 through Col. 3 line 4).
Regarding claim 22, Brinen as modified  discloses the claim limitations of claim 21 above and Brinen further discloses the mechanical connection is configured to withstand a pressure of 1950 psig or less (the joints withstand pressures of 150 psi per Col. 5 line 2-7).
Regarding claim 23, Brinen as modified  discloses the claim limitations of claim 21 above and Brinen further discloses the aluminum tube support is planar at a location of the aluminum tube support directly surrounding the openings, (as seen in figure 2, 7-8 and 13-14 the header plate 20 is planar at locations directly surrounding the tubes 21 as the header plate 20 extends linearly on either side of individual tubes 21), the aluminum tubes (21) intersecting the plane at the location (the tubes 21 extend through the plane of the header plate 20).
Regarding claim 27,.
Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503) and Young et al. (US Patent 3,857,151).
Regarding claim 24, Brinen as modified discloses the claim limitations of claim 21 above however Brinen does not explicitly disclose the aluminum tubes each include a groove on an outer diameter of said aluminum tube.
Young teaches (Figure 4-7) a heat exchanger with tubes (tubing T) inserted into openings of a tube support ( the openings 6 of header plate 5) the aluminum tubes each include a groove on an outer diameter of said aluminum tube (the tubes T have an grooves on their outer diameter at joint 10 as seen in figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of Brinen to include the grooves on the outer diameter of the tubes as taught by Young. Doing so would have includes a sealing structure that could have great holding power and is leakproof even if is continually subjected to shock and vibration as recognized by Young (Per Col. 1, line 44-58).
Regarding claim 25, Brinen as modified discloses the claim limitations of claim 21 above however Brinen does not explicitly disclose the aluminum tube support includes a groove on an inner diameter of one of the openings of the aluminum tube support.
Young teaches (Figure 4-7) a heat exchanger with tubes (tubing T) inserted into openings of a tube support (the openings 6 of header plate 5) the aluminum tube support includes a groove on an inner diameter of one of the openings of the aluminum tube support (hole 6 is serrated or threaded at threaded portion 7 as seen in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings of Brinen to include the grooves on the inner diameter of the openings as taught by Young. Doing so would have includes a sealing .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503) and Mort et al. (US Patent 4,482,415).
Regarding claim 26, Brinen as modified discloses the claim limitations of claim 21 above however Brinen does not explicitly disclose sealing the aluminum tubes to the aluminum tube support includes applying an adhesive or a sealant.
Mort teaches an expanded tube joint for a heat exchanger with a sealant (liquid anaerobic adhesive 60 the liquid wicks into joint gaps 28 and 29 gaps between the tube and header via capillary action per col. 6 line 1-18) applied between the end portions of the tubes (12, 120) and the openings of the tube support (header plate 10, 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Brinen to include the sealant as disclosed by Mort. Doing so would allow for a known means for sealing the joints around tubes that have been expanded in a tube sheet in preventing leaks in the heat exchanger as taught by Mort (Col. 1 line 46-52 and Col. 1 line 67 through Col. 2 line 13).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503), and Wagner (US Patent Application Publication US 2002/0023734 A1).
Regarding claim 28, Brinen as modified discloses the claim limitations of claim 27 above, however Brinen as modified does not explicitly disclose assembling the manifold to the aluminum tube support includes welding the manifold to the aluminum tube support.
Wagner teaches (Figure 5) a heat exchanger with a tube support (connecting plate 18) that is assembled to a manifold (tank 30) by a welded joint (the joint between tank 30 and plate 18 at the tabs 40 is spot welded per paragraph 0041).
.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503), and Sutcliffe (US Patent 1,915,805).
Regarding Claim 29, Brinen as modified discloses the claim limitations of claim 27 above however Brinen does not disclose that assembling the manifold to the aluminum tube support includes clamping the manifold to the aluminum tube support using a bolt and gasket joint.
Sutcliffe teaches (figure 1-2) a manifold (header 10) assembled to a tube support (header plate 11) where  the manifold is clamped to the tube support using a bolt and gasket joint (gasket 15 and screws 16 form a joint  that ensures a fluid tight joint per page 1, line 66-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Brinen to be attached to the tube support via a bolt and gasket arrangement as taught by Sutcliffe. Doing so would provide a structure for ensuring a fluid tight joint, as recognized by Sutcliffe (per page 1, line 66-73).

Claims 30, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503), and Askin (US Patent 1,958,226).
Regarding Claim 29, Brinen as modified discloses the claim limitations of claim 27 above however Brinen does not disclose the manifold is a brazed assembly including a header and fluid flow bends.
Askin teaches a manifold for a heat exchanger (header 11 with header body 22) that is attached to a tube plate (header plate 16) where the manifold is a brazed assembly (the header body 22 are brazed to the flanges 21 of header plates 16 per page 1, line 65-73) including a header and fluid flow bends (header 11 with header body 22 has multiple individual depressions 24 and 26 forming headers/chambers for fluid flow to and from tubes 12 within the header 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Brinen to be the brazed manifold with flow bends of Askin. Doing so would provide a known type of construction of a manifold for a heat exchanger as recognized by Askin (per Page 1 line 65-73) and would provide a structure for directing fluid through successive tubes as recognized by Askin (Page 1 line 9-15).
Regarding Claim 31 and 33, Brinen as modified discloses the claim limitations of claim 30 above and Askin further discloses the fluid flow bends (in depressions 24) are configured to receive a fluid in a first direction, redirect the fluid around a bend, and provide the fluid in a second direction that is different from the first direction (as seen by the flow arrows in figure 2 within individual depressions 24).


Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinen (US Patent 2,735,698) in view of Kurachi et al. (US Patent 4,316,503), Haussmann (US Patent 5,076,353), and Askin (US Patent 1,958,226).
Regarding Claim 32, Brinen discloses the claim limitations of claim 27 above, however Brined nots not disclose that the manifold is a casted component or that the manifold includes a 
However Brinen does not explicitly disclose that the tube support is aluminum. Additionally Brinen does not disclose wherein the manifold is a casted component that includes a gas header, an intermediate header, a liquid header, and fluid flow bends in a single manifold component, wherein the fluid flow bends are configured to receive fluid in a first direction, redirect the fluid around a bend and provide the fluid in a second direction that is different from the first direction.
Haussmann teaches (Figure 1a-1b, 4b and 9-11b) wherein the manifold includes a gas header (4), an intermediate header (26), a liquid header (the diagonal solid line between 26 and 8 connecting component group 58 and 60), and fluid flow bends (individual solid lines connecting tubes 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the header of Brinen to include the fluid connection and circuiting through the tubes disclosed by Haussmann. Doing so would provide a known circuiting for fluid flowing through a the tubes of a condenser that would allow for minimizing short circuit of heat flow between the heat exchange tubes and the fins as recognized by Haussmann (Col. 8 line 31-34) and can increase the effective temperature difference (per Col 10, line 48-61).
Askin teaches that a manifold (header 11 with header body 22 with multiple individual depressions 24 and 26 forming headers/chambers for fluid flow to and from tubes 12 within the header 11) attached to a tube plate (header plate 16) with multiple headers and flow bends in a single component which is a casted (header 22 body is a casting per page 1 line 65-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Brinen to be the casted manifold of Askin. Doing so would provide a known type of construction of a manifold for a heat .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janezich et al. (US 6,964,297 B1), Robinson et al. (US 2,880,018 A) and Courtior (US 2,468,924 A), all discloses grooves between tubes and tube sheets in heat exchangers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763